DETAILED ACTION
1. This action is in response to the amendment filed 02 February 2021.
2. Claim 2, 8, and 14 are cancelled. Claim 19 was added. Claims 1, 3-7, 9-13, and 15-19 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 02 February 2021 have been fully considered and they are not considered persuasive.
The applicant argues that the claims are directed to at least practical application exception to 101. The claims describe a technical process for generating a sales listing on behalf of a user who submits an image of the product to be sold. This reduces the bandwidth required for generating a listing, that no longer requires user entering information to create the listing, submitting this information, storing the information, having the user revise this information, submit the revisions, and the system storing the revisions. This also enables for more listings to be produced faster, which can help improve the finances of the seller, the marketplace, and improve the quality of life for the purchaser. The Specification provides other advantages that result from the claimed invention, particularly relative to the manual listing creation process in paragraphs (Spec, 0003-0004, emphasis added).



The applicant further argues that the inventory engine may automatically generate a listing without user request or involvement. Spec, 0045. This is similar to example 37 of the 2019 USPTO's Subject Matter Eligibility Examples where the claims were found patent eligible for receiving a user selection to organize each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on closest to the start icon based on the determined amount of use. This is further supported in the specifications paragraph 0060 and 0003. Applicant respectfully submit that the independent claims are directed to statutory subject matter.

The examiner respectfully disagrees. The examiner looked at the sections of paragraphs 0060, 0045 and 0003 of the specifications cited and do not see any mention of the moving of icons relative to a start icon based on any determination of use as specified in example 37 of the 2019 USPTO's Subject Matter Eligibility Examples. Instead the specifications cited describe the image of the item for sale being presented for use in the selling process. The image is not described to be moved relative to anything else such as an icon. Furthermore, the automatic generation of a listing has no relation to the manipulation of icons related to subject matter eligibility example 37 emphasized by the applicant. Also, this could be done offline and is managing behaviors of individuals engaged in transactions which is in the “Certain Methods of Organizing Human Activity” grouping. Therefore, the examiner submits that the independent claims are directed to statutory subject matter based on the 2019 USPTO's Subject Matter Eligibility Examples. 

35 U.S.C. 102
6. Applicant's arguments filed 02 February 2021 have been fully considered and they are not considered persuasive.

The applicant argues that the claim language recites that both the listing seller and the eligible listings are from first time sellers who have not previously sold any objects on the EM. Applicant respectfully submits that the art does not teach or suggest this feature. The creation of "new accounts" as described by Godsey in 0060 does not require that the seller has not sold a product on an electronic marketplace. Even though the seller has sold a product on the electronic marketplace, a new account may nonetheless be created by Godsey. The applicant then further lists citations to paragraphs 0146, 0147, 0151, and 0152 emphasizing the importance of the application of first time sellers in the sales process of the invention.

The examiner respectfully disagrees. The argument is moot since Godsey is now in combination with Settgast. However, despite this, the creation of a new account can be created by both a new user who has not sold on this electronic marketplace and a previous user creating a new account. Therefore, Godsey covers the creation of a new account by a new user who has not sold on this electronic marketplace in paragraph 0060 which specifically describes the creating of new accounts for users such as sellers which is interpreted as a first time seller on the FSO on the EM since no account existed to allow for this to happen. This can then be considered with 0038 the creation of listing of any users even those new users described by paragraph 0060. Therefore, despite the importance of the application of first time users in the sales process emphasized by the citations to paragraphs 0146, 0147, 0151, and 0152 this concept is clearly covered by Godsey in paragraphs 0060 and 0038 as described above. 

 35 U.S.C. 103
7. Applicant's arguments filed 02 February 2021 have been fully considered and they are not considered persuasive.

Applicant argues that none of the dependent art overcome the deficiencies of the art as described above with respect to claim 1. Applicant respectfully submits that the dependent claims are distinguishable from the cited art based upon both their reliance on a distinguishable independent claim 

The examiner respectfully disagrees. It was demonstrated above that the potential deficiencies noted by the applicant regarding Godsey are covered by Godsey in the citations provided. Therefore, the 

The applicant argues that none of the art teaches or suggests all the features of new claim 19, nor does the OA rely on the art to do so. Applicant respectfully submits that claim 19 is allowable based on its dependence on an allowable independent claim and for recitation of their own unique distinguishing features.

The examiner respectfully disagrees. Claim 19 is covered by Godsey 0236 determines a certain price which is interpreted as a quantity associated with the listing satisfies a certain threshold that an alert is sent to the user such as the seller that is further emphasized in 0237 determines listings associated with threshold quantities such as price and applied for 0056 specific listings of interest. The rest is covered by Settgast 0043 for the exceeding of a threshold quantity set by a process. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1, 3-7, 9-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations and steps described in Claim 7 are generally  configured to perform operations comprising: receiving an image of a for sale object (FSO) from a seller to create a new listing for the FSO  (Analyzing and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); generating a listing for the FSO for the first time seller (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); identifying one or more eligible listings to which to offer to the first time seller responsive to receiving the image, wherein each of the one or more eligible listings are Atty. Dkt. No. 4223.0020003-4-Schubert et al.Reply to Office Action of October 22, 2020Application No. 16/415,237 each associated with another first time seller who has not previously sold any objects (Analyzing and Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); providing both the generated listing and the one or more eligible listings for display (Transmitting and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); receiving a selection of one of the eligible listings, wherein the seller is designated to receive an being offered for sale in the selected eligible listing at a reduced cost (Receiving and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); and posting the generating listing responsive to receiving the selection of the one of the eligible listings (Receiving and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information and Organizing Human Activity but for the recitation of generic computer components. For example, the creating of listings on an electronic marketplace by a seller at a 
This judicial exception is not integrated into a practical application. For example, claim 1 only recites the additional elements of a “system”, “memory”, “processor”, and “an electronic marketplace”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting data about purchasing items (receiving and transmitting information) is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:

desktop, smart television, wearable, appliance or other computing device that is capable of 
taking pictures and/or video, and transmitting image(s) 108 to IE 102. In an embodiment, 
mobile device 116 may include a camera that is capable of capturing image 108. In an 
embodiment, mobile device 116 may be executing a web-based or local app that is connected 
to the cloud or other network of computers through which mobile device 116 sends and 
receives communications with IE 102, including image 108 and pricing information 104.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 1 and 13 also contain the identified abstract ideas above, with the additional elements of a non-transitory computer-readable device, computing device, and a computer-implemented method which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Claims 3-6, 9-12, and 15-19 also contain the identified abstract ideas, further limiting them such as by describing what comprises the text data, which are all part of the abstract ideas presented, with no 
Therefore, Claims 1, 3-7, 9-13, and 15-19 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 1, 3-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2015/0112836 to Godsey (hereinafter referred to as “Godsey”) in view of US patent number 2014/0136289 to Settgast (hereinafter referred to as “Settgast”).

(A) As per claim 1/7/13, Godsey teaches comprising: receiving an image of a for sale object (FSO) from a seller to create a new listing for the FSO on an electronic marketplace (EM); (Godsey: [0014 includes the receiving of images of the objects for sale 0022 on the marketplace of an electronic commerce site 0038 with users like sellers creating a listing which is interpreted as being a new listing since it being created 0060 with creating new accounts for users such as sellers])

identifying the FSO based on the received image; (Godsey: [0019 has the identification of the objects for sale based on the image])
identifying a plurality of previously created listings on the EM offering a similar object to the FSO for sale on the EM; (Godsey: [0078 identifies previous created listings where 0082 similar items to the item for sale on the electronic marketplace can be identified])
generating a listing for the FSO for the first time seller; (Godsey: [0060 creating new accounts for users such as sellers which is interpreted as a first time seller on the FSO on the EM since no account existed to allow for this to happen])
identifying one or more eligible listings to which to offer to the first time seller, wherein each of the one or more eligible listings with first time seller who has not previously sold any objects on the EM; (Godsey: [0056 identifies the eligible items to offer sellers including 0060 a first time seller on the EM since no account existed to allow for this to happen])
providing both the generated listing and the one or more eligible listings for display; (Godsey: [0038 generate a listing and also 0037 various other eligible listings for 0061 the display of the listings]) 
receiving a selection of one of the eligible listings, wherein the seller is designated to receive an being offered for sale in the selected eligible listing; (Godsey: [0062 has the receiving of listings where 0066 the user like the seller can receive a notification of something being offered for sale])
and posting the generating listing on the EM responsive to receiving the selection. (Godsey: [0022 the application of listings being created in the electronic marketplace where 0062 the generation of listings based on selections])

Although Godsey teaches the listing of items for sale of the electronic marketplace by a user Godsey does not teach associations with others or reducing the price:
Settgast teaches
The association of one with another (Settgast: [0051 has the associated one with another])
The reducing of the price for something (Settgast: [0025 has the reducing of the price for something])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the listing of items for sale of the electronic marketplace by a user of Godsey with associations with others or reducing the price of Settgast as they are analogous art along with the current invention which solve problems determining pricing of listings on an electronic marketplace for sellers on websites and the combination would lead to an improvement through the increase in prices and thus profits through the specific price ranges that are set for the listed items through analysis through processing of the data through as taught in [0052] of Settgast.

(B) As per claim 3/9/15, Godsey teaches wherein the eligible listings comprise listings having an offer (Godsey: As in claim 1, 0018 describing listed offers for sale])
Godsey does not teach specific predetermined pricing methods which are taught by Settgast:
…price less than or equal to a predetermined maximum price; (Settgast: [0031 reciting price must be less than the maximum price])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings with an offer of Godsey with pricing at or less than a maximum of Settgast as they are analogous art along with the current invention which solve problems determining 

(C) As per claim 4/10/16, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing images. (Godsey: [As in claim 1, 0061 describing the organization of inventory by looking at and analyzing images])
Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with image information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with automation of determination of new listings with data is old and well- known in the art, and the combination would lead to automating the determination of listed items through analysis through processing of the data through as taught in [0062] of Settgast.

(D) As per claim 5/11/17, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing emails. (Godsey: [As in claim 1, 0060 describing processing transactions and information of users with email information])
  Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with email information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with 

(E) As per claim 6/12/18, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing retailer websites. (Godsey: [As in claim 1, 0061 reciting an analysis and display of items for sale on a website for e-commerce])
  Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with website information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with automation of determination of new listings with data is old and well- known in the art, and the combination would lead to automating the determination of listed items through analysis through processing of the data through as taught in [0062] of Settgast.

(F) As per claim 19, Godsey teaches comprising: determining a threshold quantity identifying a plurality of listings required by the seller; (Godsey: [0236 determines a certain price which is interpreted as a quantity associated with the listing satisfies a certain threshold that an alert is sent to the user such as the seller])
determining that the generated listing the threshold; (Godsey: [0237 determines listings associated with threshold quantities such as price])

Although Godsey teaches the determining of the thresholds by a user Godsey does not teach exceeding these specific thresholds:
Settgast teaches
	The exceeding of specific set thresholds (Settgast: [0043 has the exceeded of a threshold quantity set]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of threshold quantities related to a listing by a user of Godsey with exceeding this threshold of Settgast as they are analogous art along with the current invention which solve problems determining thresholds of listings on an electronic marketplace for sellers on websites and the combination would lead to an improvement through the management of items and thus profits through the management and sales of the listed items through analysis through processing of the data through as taught in [0018] of Settgast.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170124635 A1
Shao; Binbin
AUTOMATIC SALE LISTING GENERATION
US 20040204991 A1
Monahan, Jay et al.
Method and system to incentivize a seller to perform an activity relating to a network-based marketplace
US 20160358235 A1
De Langis; Jon David
PROCUREMENT SYSTEMS AND METHODS FOR BUYING GOODS AND/OR SERVICES VIA THE INTERNET
US 20010037279 A1
Yeo, David Chin Lay
Facilitating buying and selling transactions
US 20150186989 A1
Kneen; Ben et al.
PRICING AND LISTING CONFIGURATION RECOMMENDATION ENGINE

Zamer; Kamal
RECOGNIZING NEGLECTED ITEMS
US 20030083961 A1
Bezos, Jeffrey P. et al.
Marketplace system in which users generate and browse user-to-user preorder listings via a dedinitive products catalog
US 20030204449 A1
Kotas, Paul et al.
Services for generation of electronic marketplace listings using personal purchase histories or other indicia of product ownership
US 8868444 B2
Morris; Michael et al.
System and method for rewarding in channel accomplishments
US 20080097827 A1
Leach; Andrew K. et al.
DEMAND AGGREGATION FOR FUTURE ITEM PLANNING CONTINGENT UPON THRESHOLD DEMAND
US 20080263459 A1
ALTBERG; Ebbe et al.
Methods and Systems to Determine Availability for Real Time Communications via Virtual Reality


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/23/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683